DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 21 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “A flight control method, applied to an aircraft”.
It is unclear if all of the steps of the claimed method are performed by the “aircraft”. The limitation “applied” does not clearly and unambiguously indicate whether or not the aircraft itself or some aircraft systems performs the claimed steps, and the body of the claim does not recite what performs the “sending”, “receiving” and “performing” steps. Therefore, the claim is unclear.


As per Claim 6, the claim recites “A flight control method, applied to a base station”.
It is unclear if all of the steps of the claimed method are performed by the “base station”. The limitation “applied” does not clearly and unambiguously indicate whether or not the “base station” itself performs the claimed steps, and the body of the claim does not recite what performs the “receiving”, “acquiring” and “sending” steps. Therefore, the claim is unclear.
The Examiner notes that if the “base station” performs the claimed steps, the Examiner suggests amending the claim to clearly recite this in the preamble and/or to recite that the “base station” performs each step of the claim in the body of the claim.

As per Claim 8, the claim recites “sending an updated no-fly zone range to an aircraft currently accessing the base station when determining that the no-fly zone range is updated”.
It is unclear if the “aircraft currently accessing the base station” is the same aircraft of Claim 6, or may be any aircraft whatsoever.
Also, it is unclear what “accessing” requires in terms of steps performed.
an aircraft currently accessing the base station” must be an aircraft that takes part in all of the same steps as the aircraft of Claim 6, or if the “accessing” may occur by steps not claimed in Claim 6.
Therefore, the claim is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451) further in view of Wang et al. (2015/0254988).

Regarding Claim 1, Liu et al. teaches the claimed flight control method, applied to an aircraft, the method comprising:
sending a first message to a base station, wherein the first message is a message for requesting a radio resource control (RRC) connection, and the first message carries an aircraft identifier (“The connection message module 415 may, in coordination with the transmitter 215, transmit a connection message to a ground station 105. The connection message may be transmitted based at least in part on an adjusted timing offset in coordination with the offset adjustment module 430. The connection message may include location information from the AT location module 435. In some cases the connection message may be an RRC connection request message, and may include one or more of an RRC connection request, an RRC re-establishment request, a random value, a Temporary Mobile Subscriber Identity (TMSI)…” (emphasis added), see P[0053], also see P[0035] which describes an “AT”);
receiving a second message sent by the base station according to the first message, wherein the second message is a message for notifying the aircraft that the RRC connection is successful (“…an access response message from a ground station 105”, see P[0055] and “The access response message 610 may be transmitted by a ground station 105 and received by AT 115 through the coordination of a receiver 205 and a response message module 410. The access response message 610 may be sent by the ground station 105 after receiving an initial access message 605”, see P[0066]), where the Examiner notes that the limitation “for notifying the aircraft that the RRC connection is successful” is directed to an intended use that does not further limit the claim as indicated by the language “for”.
Liu et al. does not expressly recite the claimed
and the second message carries a no-fly zone range; and
performing a stop-flight operation when determining that a position of the aircraft is within the no-fly zone range.
	However, Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an indication of a no-fly zone” and “…the third message includes one or more of the possible message items discussed above with reference to the first message at step 302”, see col.28, particularly lines 13-67 and col.29, particularly lines 1-5). A person having ordinary skill in the art would find it obvious and in fact trivial to simply combine a message of Liu et al. with the information such as information indicating a no-fly zone of the message of Jarrell into a single message.
	Furthermore, Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Jarrell and Wang et al., and for the second message to carry a no-fly zone range, and to perform a stop-flight operation when determining that a 

Regarding Claim 3, Liu et al. does not expressly recite the claimed flight control method of claim 1, wherein performing a stop-flight operation comprises:
landing the aircraft in response to the aircraft being in a flight state; and prohibiting takeoff of the aircraft in response to the aircraft being in a landed state.
However, Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Jarrell and Wang et al., and for the second message to carry a no-fly zone range, and to perform a stop-flight operation when determining that a position of the aircraft is within the no-fly zone range, as rendered obvious by Jarrell and Wang et al., in order to provide a UAV with “an indication of one or more areas to avoid, 

	Regarding Claim 4, Liu et al. does not expressly recite the claimed flight control method of claim 1, wherein after receiving a second message sent by the base station, the method further comprises:
receiving an updated no-fly zone range sent by the base station; and
performing a stop-flight operation when determining that the position of the aircraft is within the updated no-fly zone range.
However, Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]), and that the UAV may communicate with an external device to be updated with flight-restriction region locations (Wang et al.; see P[0126], P[0172]-P[0173] and Claims 14-15).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Wang et al., and wherein after receiving a second message sent by the base station, the method further comprises receiving an updated no-fly zone range sent by the base station, and performing a stop-flight operation when determining that the position of the aircraft is within the updated no-fly zone range, as rendered 

Regarding Claim 11, Liu et al. teaches the claimed flight control device, wherein the flight control device is an aircraft comprising:
one or more processors; and
a tangible non-transitory computer-readable storage medium configured to store a plurality of instructions executable by the one or more processors (see P[0037], where it is implicit that the processor of the aircraft terminal (AT) includes instructions to cause the AT to perform actions),
wherein the one or more processors are configured to:
send a first message to a base station, wherein the first message is a message for requesting a radio resource control (RRC) connection, and the first message carries an aircraft identifier (“The connection message module 415 may, in coordination with the transmitter 215, transmit a connection message to a ground station 105. The connection message may be transmitted based at least in part on an adjusted timing offset in coordination with the offset adjustment module 430. The connection message may include location information from the AT location module 435. In some cases the connection message may be an RRC connection request message, and may include one or more of an RRC connection request, an RRC re-establishment request, a random value, a Temporary Mobile Subscriber Identity (TMSI)…” (emphasis added), see P[0053], also see P[0035] which describes an “AT”);
receive a second message sent by the base station, wherein the second message is a message for notifying the aircraft that the RRC connection is successful…(“…an access response message from a ground station 105”, see P[0055] and “The access response message 610 may be transmitted by a ground station 105 and received by AT 115 through the coordination of a receiver 205 and a response message module 410. The access response message 610 may be sent by the ground station 105 after receiving an initial access message 605”, see P[0066]), where the Examiner notes that the limitation “for notifying the aircraft that the RRC connection is successful” is directed to an intended use that does not further limit the claim as indicated by the language “for”.
Liu et al. does not expressly recite the claimed
and the second message carries a no-fly zone range; and
perform a stop-flight operation when determining that the position of the aircraft is within the no-fly zone range.
However, Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an indication of a no-fly zone” and “…the third message includes one or more of the possible message items discussed above with reference to the first message at step 302”, see col.28, particularly lines 13-67 and col.29, particularly lines 1-5). A person having ordinary skill in the art would find it obvious and in fact trivial to simply combine a message of Liu et 
	Furthermore, Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Jarrell and Wang et al., and for the second message to carry a no-fly zone range, and to perform a stop-flight operation when determining that the position of the aircraft is within the no-fly zone range, as rendered obvious by Jarrell and Wang et al., in order to provide a UAV with “an indication of one or more areas to avoid, or one or more no-fly zones” (Jarrell; see col.10, lines 14-17), and in order to “comply with regulations and provide greater safety” (Wang et al.; see P[0071]).

Regarding Claim 13, Liu et al. does not expressly recite the claimed flight control device of claim 11, wherein the performing a stop-flight operation comprises:
land the aircraft in response to the aircraft being in a flight state; and
prohibit takeoff of the aircraft in response to the aircraft being in a landed state.
Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Jarrell and Wang et al., and for the second message to carry a no-fly zone range, and to perform a stop-flight operation when determining that a position of the aircraft is within the no-fly zone range, as rendered obvious by Jarrell and Wang et al., in order to provide a UAV with “an indication of one or more areas to avoid, or one or more no-fly zones” (Jarrell; see col.10, lines 14-17), and in order to “comply with regulations and provide greater safety” (Wang et al.; see P[0071]).

Regarding Claim 14, Liu et al. does not expressly recite the claimed flight control device of claim 11, wherein the one or more processors are further configured to:
receive an updated no-fly zone range sent by the base station; and
perform a stop-flight operation when determining that the position of the aircraft is within the updated no-fly zone range.
However, Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Wang et al., and wherein the one or more processors are further configured to receive an updated no-fly zone range sent by the base station, and perform a stop-flight operation when determining that the position of the aircraft is within the updated no-fly zone range, as rendered obvious by Wang et al., in order to provide a UAV with “an indication of one or more areas to avoid, or one or more no-fly zones” (Jarrell; see col.10, lines 14-17), and in order to “comply with regulations and provide greater safety” (Wang et al.; see P[0071]).



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451) further in view of Wang et al. (2015/0254988), further in view of Park (2018/0152870).

flight control method of claim 1, wherein the second message carries an RRC Connection Setup signaling, and the RRC Connection Setup signaling carries the no-fly zone range.
However, Park (2018/0152870) teaches “receiving a radio resource control (RCC) connection request message” from an unmanned aerial vehicle terminal, and transmitting an RRC connection setup message” to the unmanned aerial vehicle terminal (Park; see P[0028]).
Furthermore, the limitations “and the RRC Connection Setup signaling carries the no-fly zone range” are directed to limitations similar to those addressed in the parent claim rejection, where Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an indication of a no-fly zone” and “…the third message includes one or more of the possible message items discussed above with reference to the first message at step 302”, see col.28, particularly lines 13-67 and col.29, particularly lines 1-5). A person having ordinary skill in the art would find it obvious and in fact trivial to simply include the information such as information indicating a no-fly zone of the message of Jarrell into any message whatsoever.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et 

Regarding Claim 12, Liu et al. does not expressly recite the claimed flight control device of claim 11, wherein the second message carries an RRC Connection Setup signaling, and the RRC Connection Setup signaling carries the no-fly zone range.
However, Park (2018/0152870) teaches “receiving a radio resource control (RCC) connection request message” from an unmanned aerial vehicle terminal, and transmitting an RRC connection setup message” to the unmanned aerial vehicle terminal (Park; see P[0028]).
Furthermore, the limitations “and the RRC Connection Setup signaling carries the no-fly zone range” are directed to limitations similar to those addressed in the parent claim rejection, where Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Park and Jarrell, and wherein the second message carries an RRC Connection Setup signaling, and the RRC Connection Setup signaling carries the no-fly zone range, as rendered obvious by Park and Jarrell, in order to “provide a mmWave-based mobile communication system that includes an unmanned aerial vehicle (e.g., a drone) and that can improve system performance” (Park; see P[0010]), and in order to provide a UAV with “an indication of one or more areas to avoid, or one or more no-fly zones” (Jarrell; see col.10, lines 14-17).



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451) further in view of Wang et al. (2015/0254988), further in view of Yoshizawa et al. (2019/0180633).

flight control method of claim 4, wherein receiving an updated no-fly zone range sent by the base station comprises:
receiving an RRC Connection Reconfiguration signaling sent by the base station, wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range; or
receiving a media access control control element (MAC CE) signaling sent by the base station, wherein the MAC CE signaling carries the updated no-fly zone range.
However, Yoshizawa et al. (2019/0180633) teaches a base station transmitting a “radio resource control (RRC) connection reconfiguration message” (Yoshizawa et al.; “…base station 100B transmits a…radio resource control (RRC) connection reconfiguration message”, see P[0085]).
Furthermore, the limitations “wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range” are directed to limitations similar to those addressed in the parent claim rejection, where Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an indication of a no-fly zone” and “…the third message includes one or more of the possible message items discussed above with reference to the first message at step 302”, see col.28, particularly lines 13-67 and col.29, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Yoshizawa et al. and Jarrell, and wherein receiving an updated no-fly zone range sent by the base station comprises receiving an RRC Connection Reconfiguration signaling sent by the base station, wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range, or receiving a media access control control element (MAC CE) signaling sent by the base station, wherein the MAC CE signaling carries the updated no-fly zone range, as rendered obvious by Yoshizawa et al. and Jarrell, in order to “provide a structure of wireless communication for a device which can fly freely in 3-dimensional space” (Yoshizawa et al.; see P[0013]), and in order to provide a UAV with “an indication of one or more areas to avoid, or one or more no-fly zones” (Jarrell; see col.10, lines 14-17).

Regarding Claim 15, Liu et al. does not expressly recite the claimed flight control device of claim 14, wherein the receiving an updated no-fly zone range sent by the base station comprises:
receive an RRC Connection Reconfiguration signaling sent by the base station, wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range; or
receive a media access control control element (MAC CE) signaling. sent by the base station, wherein the MAC CE signaling carries the updated no-fly zone range.
However, Yoshizawa et al. (2019/0180633) teaches a base station transmitting a “radio resource control (RRC) connection reconfiguration message” (Yoshizawa et al.; “…base station 100B transmits a…radio resource control (RRC) connection reconfiguration message”, see P[0085]).
Furthermore, the limitations “wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range” are directed to limitations similar to those addressed in the parent claim rejection, where Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an indication of a no-fly zone” and “…the third message includes one or more of the possible message items discussed above with reference to the first message at step 302”, see col.28, particularly lines 13-67 and col.29, particularly lines 1-5). A person having ordinary skill in the art would find it obvious and in fact trivial to simply include the information such as information indicating a no-fly zone of the message of Jarrell into any message or communication whatsoever.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Yoshizawa et al. and Jarrell, and wherein the receiving an .



Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451).

Regarding Claim 6, Liu et al. teaches the claimed flight control method, applied to a base station, the flight control method comprising:
receiving a first message sent by an aircraft, wherein the first message is a message for requesting a radio resource control (RRC) connection, and the first message carries an aircraft identifier (“The connection message module 415 may, in coordination with the transmitter 215, transmit a connection message to a ground station 105. The connection message may be transmitted based at least in part on an adjusted timing offset in coordination with the offset adjustment module 430. The Temporary Mobile Subscriber Identity (TMSI)…” (emphasis added), see P[0053], also see P[0035] which describes an “AT”);
…and the first message carries the aircraft identifier (“The connection message module 415 may, in coordination with the transmitter 215, transmit a connection message to a ground station 105. The connection message may be transmitted based at least in part on an adjusted timing offset in coordination with the offset adjustment module 430. The connection message may include location information from the AT location module 435. In some cases the connection message may be an RRC connection request message, and may include one or more of an RRC connection request, an RRC re-establishment request, a random value, a Temporary Mobile Subscriber Identity (TMSI)…” (emphasis added), see P[0053], also see P[0035] which describes an “AT”); and
sending a second message to the aircraft,…and is used to notify the aircraft that the RRC connection is successful (“…an access response message from a ground station 105”, see P[0055] and “The access response message 610 may be transmitted by a ground station 105 and received by AT 115 through the coordination of a receiver 205 and a response message module 410. The access response message 610 may be sent by the ground station 105 after receiving an initial access message 605”, see P[0066]), where the Examiner notes that the limitation “is used to notify the aircraft that the RRC connection is successful” is directed to an intended use that does not further limit the claim as indicated by the language “is used to”.
Liu et al. does not expressly recite the bolded portions of the claimed
acquiring a no-fly zone range corresponding to the base station in response to available resources of the base station meeting a transmission condition of the RRC connection requested by the first message and the first message carries the aircraft identifier,
and the bolded portions of the claimed
sending a second message to the aircraft, wherein the second message carries the no-fly zone range.
Liu et al. does teach the claimed “available resources of the base station meeting a transmission condition of the RRC connection requested by the first message” as “The access response message may comprise at least a radio network temporary identifier (RNTI) and an uplink grant resource, wherein the uplink grant resource should reserve resources sufficient for an uplink transmission of a connection message with AT location information…In some cases this includes determining which uplink shared channel (UL-SCH) resources the AT 115 may use”, see P[0051], where the determination of channel resources that the AT should use is equivalent to determining that resources are available or “meet” a condition that is requested by the RRC connection request message itself, as the request message specifies a condition of available connection resources that are requested.
Furthermore, Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Jarrell, and to perform acquiring a no-fly zone range corresponding to the base station in response to available resources of the base station meeting a transmission condition of the RRC connection requested by the first message and the first message carries the aircraft identifier, and sending a second message to the aircraft, wherein the second message carries the no-fly zone range, as rendered obvious by Jarrell, in order to provide a UAV with “an indication of one or more areas to avoid, or one or more no-fly zones” (Jarrell; see col.10, lines 14-17).

Regarding Claim 21, Liu et al. teaches the claimed flight control system, wherein the flight control system is a base station, comprising:
one or more processors; and
a tangible non-transitory computer-readable storage medium configured to store a plurality of instructions executable by the one or more processors (“An apparatus is described for establishing a wireless communications link at an AT, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory, the instructions being executable by the processor…”, see P[0012]),
wherein the processors are configured to:
receive a first message sent by an aircraft, wherein the first message is a message for requesting a radio resource control (RRC) connection, and the first message carries an aircraft identifier (“The connection message module 415 may, in coordination with the transmitter 215, transmit a connection message to a ground station 105. The connection message may be transmitted based at least in part on an adjusted timing offset in coordination with the offset adjustment module 430. The connection message may include location information from the AT location module 435. In some cases the connection message may be an RRC connection request message, and may include one or more of an RRC connection request, an RRC re-establishment request, a random value, a Temporary Mobile Subscriber Identity (TMSI)…” (emphasis added), see P[0053], also see P[0035] which describes an “AT”);
…and the first message carries the aircraft identifier (“The connection message module 415 may, in coordination with the transmitter 215, transmit a connection message to a ground station 105. The connection message may be transmitted based at least in part on an adjusted timing offset in coordination with the offset adjustment module 430. The connection message may include location Temporary Mobile Subscriber Identity (TMSI)…” (emphasis added), see P[0053], also see P[0035] which describes an “AT”); and
send a second message to the aircraft,…and is used to notify the aircraft that the RRC connection is successful…(“…an access response message from a ground station 105”, see P[0055] and “The access response message 610 may be transmitted by a ground station 105 and received by AT 115 through the coordination of a receiver 205 and a response message module 410. The access response message 610 may be sent by the ground station 105 after receiving an initial access message 605”, see P[0066]), where the Examiner notes that the limitation “and is used to notify the aircraft that the RRC connection is successful” is directed to an intended use that does not further limit the claim as indicated by the language “is used to”.
Liu et al. does not expressly recite the claimed
acquire a no-fly zone range corresponding to the base station in response to available resources of the base station meeting a transmission condition of the RRC connection requested by the first message,
and the bolded portions of the claimed
send a second message to the aircraft, wherein the second message carries the no-fly zone range.
Liu et al. does teach the claimed “available resources of the base station meeting a transmission condition of the RRC connection requested by the first message” as “The access response message may comprise at least a radio network temporary identifier (RNTI) and an uplink grant resource, wherein the uplink grant resource should reserve resources sufficient for an uplink transmission of a connection message with AT location information…In some cases this includes determining which uplink shared channel (UL-SCH) resources the AT 115 may use”, see P[0051], where the determination of channel resources that the AT should use is equivalent to determining that resources are available or “meet” a condition that is requested by the RRC connection request message itself, as the request message specifies a condition of available connection resources that are requested.
Furthermore, Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an indication of a no-fly zone” and “…the third message includes one or more of the possible message items discussed above with reference to the first message at step 302”, see col.28, particularly lines 13-67 and col.29, particularly lines 1-5). A person having ordinary skill in the art would find it obvious and in fact trivial to simply combine a message of Liu et al. with the information such as information indicating a no-fly zone of the message of Jarrell into a single message.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Jarrell, and to acquire a no-fly zone range corresponding to the .



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451) further in view of Park (2018/0152870).

Regarding Claim 7, Liu et al. does not expressly recite the claimed flight control method of claim 6, wherein the second message carries an RRC Connection Setup signaling, and the RRC Connection Setup signaling carries the no-fly zone range.
However, Park (2018/0152870) teaches “receiving a radio resource control (RCC) connection request message” from an unmanned aerial vehicle terminal, and transmitting an RRC connection setup message” to the unmanned aerial vehicle terminal (Park; see P[0028]).
Furthermore, the limitations “and the RRC Connection Setup signaling carries the no-fly zone range” are directed to limitations similar to those addressed in the parent claim rejection, where Jarrell (9,087,451) teaches a communications station 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Park and Jarrell, and wherein the second message carries an RRC Connection Setup signaling, and the RRC Connection Setup signaling carries the no-fly zone range, as rendered obvious by Park and Jarrell, in order to “provide a mmWave-based mobile communication system that includes an unmanned aerial vehicle (e.g., a drone) and that can improve system performance” (Park; see P[0010]), and in order to provide a UAV with “an indication of one or more areas to avoid, or one or more no-fly zones” (Jarrell; see col.10, lines 14-17).



8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451) further in view of Wang et al. (2015/0254988).

Regarding Claim 8, Liu et al. does not expressly recite the claimed flight control method of claim 6, further comprising:
sending an updated no-fly zone range to an aircraft currently accessing the base station when determining that the no-fly zone range is updated.
However, Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]), and that the UAV may communicate with an external device to be updated with flight-restriction region locations (Wang et al.; see P[0126], P[0172]-P[0173] and Claims 14-15), where updates may be made automatically based on a need to update the flight-restriction regions (Wang et al.; see P[0174]), and where updates to the UAV may also occur continuously in real-time (Wang et al.; see P[0173]), which directly implies that when updated data is available, such as updated information regarding flight-restriction regions, this updated data will be identified and transmitted to the UAV.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et .



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451) further in view of Wang et al. (2015/0254988), further in view of Yoshizawa et al. (2019/0180633).

Regarding Claim 9, Liu et al. does not expressly recite the claimed flight control method of claim 8, wherein sending an updated no-fly zone range to the aircraft comprises:
sending an RRC Connection Reconfiguration signaling to the aircraft currently accessing the base station, wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range; or
sending a media access control control element (MAC CE) signaling to the aircraft currently accessing the base station, wherein the MAC CE signaling carries the updated no-fly zone range.
Yoshizawa et al. (2019/0180633) teaches a base station transmitting a “radio resource control (RRC) connection reconfiguration message” (Yoshizawa et al.; “…base station 100B transmits a…radio resource control (RRC) connection reconfiguration message”, see P[0085]).
Furthermore, the limitations “wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range” are directed to limitations similar to those addressed in the parent claim rejection, where Jarrell (9,087,451) teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and “…the first message can include an indication of a no-fly zone” and “…the third message includes one or more of the possible message items discussed above with reference to the first message at step 302”, see col.28, particularly lines 13-67 and col.29, particularly lines 1-5). A person having ordinary skill in the art would find it obvious and in fact trivial to simply include the information such as information indicating a no-fly zone of the message of Jarrell into any message or communication whatsoever.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Yoshizawa et al. and Jarrell, and wherein sending an updated no-fly zone range to the aircraft comprises sending an RRC Connection Reconfiguration signaling to the aircraft currently accessing the base station, wherein the RRC Connection Reconfiguration signaling carries the updated no-fly zone range, or sending .



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2015/0181544) in view of Jarrell (9,087,451) further in view of Wang et al. (2015/0254988), further in view of Hessler et al. (2017/0257842).

Regarding Claim 10, Liu et al. does not expressly recite the claimed flight control method of claim 8, further comprising:
sending a paging signaling to an aircraft that enters an IDLE state after accessing the base station when determining that the no-fly zone range is updated.
However, to transmit a paging message to an idle wireless device is conventional in the art, as seen in Hessler et al. (2017/0257842) (Hessler et al.; “…a wireless device may be embedded in…a flying drone…”, see P[0038] and “…receiving paging 
Additionally, Wang et al. (2015/0254988) teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]), and that the UAV may communicate with an external device to be updated with flight-restriction region locations (Wang et al.; see P[0126], P[0172]-P[0173] and Claims 14-15), where updates may be made automatically based on a need to update the flight-restriction regions (Wang et al.; see P[0174]), and where updates to the UAV may also occur continuously in real-time (Wang et al.; see P[0173]), which directly implies that when updated data is available, such as updated information regarding flight-restriction regions, this updated data will be identified and transmitted to the UAV.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Hessler et al. and Wang et al., and to perform sending a paging signaling to an aircraft that enters an IDLE state after accessing the base station when determining that the no-fly zone range is updated, where these limitations are directed to simply a combination of known techniques, where it would have been obvious to a person having ordinary skill in the art to send updated data regarding flight-restriction regions when such updated data is available in real-time as a “paging signaling” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ISAAC G SMITH/Primary Examiner, Art Unit 3662